Citation Nr: 0421992	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-02 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied an application to reopen a claim 
for service connection for a low back disability.  The RO 
subsequently reopened the veteran's claim but denied the 
claim on the merits.  See Supplemental Statement of the Case 
issued in March 2004.

Regardless of the RO's disposition of the claim, the Board is 
without jurisdiction to consider the substantive merits of 
the claim in the absence of a finding that new and material 
evidence has been submitted.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  For that reason the Board must 
address the threshold issue of whether or not new and 
material evidence has been received to reopen the claim for 
service connection for a low back disability.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim, 
obtained all relevant evidence designated by the veteran, and 
provided a VA examination in order to assist in 
substantiating the claim.  

2.  The veteran did not submit a notice of disagreement 
within one year of notification of a December 1976 RO rating 
decision denying service connection for cervical and 
lumbosacral sprains.   

3.  Since the December 1976 unappealed RO denial of the claim 
for service connection for cervical and lumbosacral sprains, 
the evidence received consists of outpatient treatment 
reports reflecting a disc bulge with mild spinal canal 
narrowing at L4-L5 and left moderate neuroforaminal stenosis 
at L4-L5, a private medical opinion stating that the 
veteran's current low back pain is more likely than not due 
to an in service automobile accident, and a VA examination 
report that states that it is less likely that the veteran's 
current low back pain is due to his in service accident.  

4.  The veteran's service medical records show one complaint 
of low back pain in association with an August 1967 
automobile accident.  There is no evidence that the condition 
was diagnosed or required treatment.  The veteran's February 
1968 separation examination was normal.  

5.  The veteran was involved in a post-service automobile 
accident in May 1974.  He was taken to the hospital and 
diagnosed with a lumbosacral strain; subsequent diagnoses 
included a low back strain and lumbar disc disease.  

6.  The preponderance of the evidence shows that the 
veteran's chronic low back disability began many years after 
service and is causally related to post-service trauma rather 
than a remote, minor injury during service.  


CONCLUSIONS OF LAW

1.  The December 1976 RO decision that denied a claim for 
service connection for a lumbosacral sprain is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2003).

2.  Evidence submitted since the December 1976 RO decision 
denying service connection for cervical and lumbosacral 
sprains, which was the last final denial with respect to this 
issue, is new and material; accordingly, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001). 

3.  Service connection for a chronic low back disability is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the July 2001 rating decision; the December 
2002 Statement of the Case; the March 2004 Supplemental 
Statement of the Case; and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to reopen his service connection claim for a low back 
disability, and complied with VA's notification requirements.  
The Statements of the Case set forth the laws and regulations 
applicable to the veteran's claim.  Further, letters from the 
RO to the veteran dated March 2001, May 2003, January 2004, 
and July 2004 informed him of the types of evidence that 
would substantiate his claim, that he could obtain and submit 
private evidence in support of his claim, and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)), the 
Court of Appeals for Veterans' Claims (Court) held that, for 
claims filed before the enactment of the VCAA (November 9, 
2000), a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In this 
case, the RO provided the veteran with VCAA notice in March 
2001, prior to the issuance of the July 2001 rating decision.    

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
claim.  In the VCAA letters noted above, the RO asked the 
veteran to inform the RO about any additional information or 
evidence that he wanted the RO to obtain.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, in a recent opinion, VA 
General Counsel held that section 5103(a) does not require VA 
to seek evidence from a claimant other than that identified 
by VA as necessary to substantiate the claim.  See VAOPGCPREC 
1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by March 2001, May 2003, January 2004, and July 2004 
letters and asked him to identify all medical providers who 
treated him for a low back disability.  The RO has obtained 
all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran underwent a VA examination in September 2003.  
The VA also treated the veteran regularly on an outpatient 
basis.  The Board finds that the VA examination and 
outpatient reports provide sufficient findings upon which to 
determine entitlement to service connection.  There is no 
duty to provide another examination or medical opinion.  Id.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

New and Material Evidence 

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.
 
In the case at hand, the appellant failed to file a notice of 
disagreement within one year of a December 1976 RO rating 
decision denying service connection for cervical and 
lumbosacral strains.  Thus, the decision became final.
 
Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2003).  The appellant's 
application to reopen his claim was filed before August 29, 
2001 (it was received in October 1999); consequently, the 
previous version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2001) provides as follows:   
 
New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the claim.   
	
New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.
 
The December 1976 RO rating decision denied service 
connection for cervical and lumbosacral sprains on the basis 
that the veteran's separation examination showed no residuals 
of his in-service automobile accident.  The evidence also 
showed that the veteran was involved in a post-service 
automobile accident in 1974 in which he was subsequently 
diagnosed with a lumbosacral sprain and strain.  Since that 
time, the RO has received a medical opinion from the 
veteran's private physician that states that the veteran's 
current low back pain is more likely than not due to his in 
service automobile accident.  The Board finds that this 
information is new and material evidence.  The additional 
evidence in question was not previously submitted to agency 
decisionmakers and it is so significant that it must be 
considered in order to fairly decide the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
purpose behind the VA definition is not to require the 
claimant to demonstrate that the new evidence would probably 
change the outcome of the claim; rather it emphasizes the 
importance of a complete record for evaluation of the 
claimant's claim.  Id.  Accordingly, the claim for service 
connection for a right thumb disability is reopened.




Background

The veteran served on active duty from May 1966 to April 
1968.  His service medical records reflect that in August 
1967, he was involved in an automobile accident and had 
complaints of low back pain.  The records fail to show any 
diagnosis or treatment.  The veteran's February 1968 
separation examination, including an examination of his 
spine, yielded normal results.  

In May 1974, the veteran was involved in another automobile 
accident.  He was taken to Parkland Memorial Hospital.  
Lumbosacral spine x-rays revealed spondylolysis of L5.  The 
clinician's impression was that the veteran had sustained 
muscle strains to his cervical area and lower back.  The 
veteran was diagnosed with a lumbosacral strain.  

A June 1974 correspondence from Dr. E.D. reflects that he 
first treated the veteran two days after the accident.  
According to the veteran's history, he was stopped at a red 
light when he was forcefully struck from the rear.  He 
complained of severe pain in the let side of his neck, pain 
in the lower part of his back, and of severe headaches.  Upon 
examination, Dr. E.D. noted that the veteran had tenderness 
and spasms in the left side of the neck involving area C1-C5 
and in the left paraspinous and left strap muscles of the 
neck; tenderness in the low back area of L1-L5 and in the 
paraspinous muscles of this area.  Back bending was 
interdicted in all directions.  Dr. E.D. diagnosed the 
veteran with a cervical and low back strain and sprain; acute 
fibromyositis of the left paraspinous and left strap muscles 
of the neck, and paraspinous muscles of the low back; and 
cephalalgia. 

The veteran filed claims for service connection for a back 
disability and "cuts" (residuals of lacerations) in October 
1976.  His claim cited the 1967 in service automobile 
accident.

In December 1976, the RO issue a rating decision in which it 
denied the veteran's claim based on the fact that the veteran 
made only one complaint of low back pain while in service, 
that no residuals were shown at any time during service (to 
include his separation examination), and the medical records 
documenting the veteran's post-service automobile accident.  
The veteran failed to file a notice of disagreement within 
one year of the notice of denial, and the decision became 
final.

The veteran filed an application to reopen his claim in 
October 1999.  Outpatient treatment reports show that the 
veteran complained of low back pain in February 1999.  In 
August 2000, he was diagnosed with a disc bulge with mild 
spinal canal narrowing at L4-L5 and left moderate 
neuroforaminal stenosis at L4-L5.  In August 2002, the 
veteran underwent an L4 laminectomy and a microlumbar 
discectomy at L4-L5 on the right.  

The veteran testified at a November 2002 Decision Review 
Officer (DRO) Hearing.  He stated that the in service 
automobile accident occurred while returning from guard duty.  
The driver of the truck was speeding and lost control of the 
truck.  The force of the swerving truck caused him to be 
thrown from the vehicle and he landed in a ditch.  He was 
taken to the hospital and his back was sore.  He states that 
after service (in the 1970s), his back started giving him 
problems, but thought that it was mostly the result of his 
prostate problems.  He did not learn until later that he 
actually had a back problem as well.  He testified that he 
sought treatment for his back soon after service, but that 
the records are unobtainable because the doctors who treated 
him are deceased.  

The veteran also testified regarding his post-service 
accident.  He stated that it was just a fender bender and 
that it was "just a bump."  He also testified that there is 
no way that he could have hurt his back in that accident.  

The DRO deferred his decision for 30 days to allow the 
veteran time to get an opinion from a Dallas VA Medical 
Center physician regarding the etiology of the veteran's back 
disability.  The veteran failed to furnish the requested 
opinion, and the DRO denied the veteran's application to 
reopen his claim.  

In May 2003, the veteran submitted a correspondence from 
R.E.M., M.D., wherein the physician described the details of 
the veteran's in service automobile accident and opined that 
it is "more probably then not that his illness and 
continuing back pain is due to his original injury in 1967."  

The veteran underwent a VA examination in September 2003.  
The clinician reviewed the veteran's service medical records 
and noted the single complaint of low back pain associated 
with the veteran's 1967 automobile accident.  Upon 
examination, the clinician noted that there was significant 
fibrosis completely obliterating the thecal sac anteriorly.  
There was a central bulge at L3-L4.  The clinician's 
impression was lumbar disc disease L4-L5; lumbar discectomy 
L4-L5; post laminectomy pain; fibrosis of the thecal sac; and 
L3-L4 disc bulge.  The physician opined that it is less 
likely that this is related to his August 1967 automobile 
accident.  The clinician further noted that the accident 
apparently was a soft tissue injury and that the veteran 
developed his condition over the years with progressive pain.  
Lastly, the physician pointed out that there are many causes 
for lumbar disc injuries, but there is no evidence that the 
veteran had a lumbar disc injury at the time of the accident.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty, or within seven years for multiple sclerosis.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).



The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors that favor the 
valuation of the VA medical opinion over the opinion of the 
private physician in this case.

The veteran's service medical records show a single complaint 
of low back pain in association with his in service accident.  
There is no evidence of a diagnosis of a low back disability 
during service or of any kind of treatment.  The veteran's 
separation examination was completely normal.  

The Board notes that Dr. R.E.M. opined that the veteran's low 
back pain is due to the veteran's in service accident; 
however, Dr. R.E.M. did not have access to the veteran's 
claims file and service medical records, to include the 
report of a separation examination.  Instead, he relied 
solely on the history provided by the veteran.  

The Board further notes that the veteran testified at his 
hearing that his post-service accident was a fender bender 
that was "just a bump" and could not have resulted in his 
current back problems.  However, the fact that the veteran 
was taken to the hospital suggests otherwise.  Furthermore, 
the medical records from Parkland Memorial Hospital show that 
the veteran underwent x-rays of the lumbosacral spine and 
that they revealed spondylolysis of L5.  It was also at 
Parkland Memorial Hospital that the veteran was first 
diagnosed with a lumbosacral strain.  

Dr. E.D.'s June 1974 correspondence also refutes the 
veteran's testimony regarding the severity of the accident.  
He treated the veteran two days after the accident, and the 
veteran complained of severe pain in the left side of his 
neck, pain in the lower part of his back, and of severe 
headaches.  Dr. E.D. diagnosed the veteran with a cervical 
and low back strain and sprain; acute fibromyositis of the 
left paraspinous and left strap muscles of the neck, and 
paraspinous muscles of the low back; and cephalalgia.

The VA clinician that examined the veteran in September 2003 
had full access to the veteran's service medical records and 
opined that the veteran's current back problems are less 
likely to be related to his in service accident.  Given that 
this assessment was based on the examination of the veteran's 
claim file, rather than solely on the history of the veteran, 
the VA clinician's assessment is afforded greater weight.  
The VA examiner provided a rationale for the opinion and the 
review of the file included a report of a separation 
examination, which was negative for any pertinent abnormal 
findings.  

As the preponderance of the evidence is against the claim for 
service connection for a low back disability, the benefit of 
the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disability 
is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



